EXHIBIT 10.06 (Translated)

 

Equity Pledge Contract

 

This Equity Pledge Contract (the “Contract”) is signed by and among the
following Parties in Nanshan District, Shenzhen City on March 13th, 2019:

 

Party A (the Pledgee): Shenzhen Qianhai Jinwanhong Holdings Ltd.

 

Address: Room 201, Building A, Qianwan First Road No.1, Qianhai Shenzhen-Hong
Kong Modern Service Industry Cooperation Zone, Shenzhen City

 

Party B1 (the Pledgor): Lu Shufeng

 

Party B2 (the Pledgor): Zhang Xiaoyang

 

Lu Shufeng and Zhang Xiaoyang are hereinafter collectively referred to as “the
Pledgors” or “Party B”

 

Target Company: Century Wanhong (Shenzhen) Holdings Ltd. (“Target Company”)

 

WHEREAS:

 



1.The Pledgee is an exclusively foreign-owned enterprise registered in Shenzhen
City of People’s Republic of China (“China”, for the purpose hereof, excluding
Hongkong, Macao and Taiwan regions).

 

 

2.The Pledgor holds 100% Equity of the Target Company in total.

 

 

3.The Pledgee, the Pledgor and the Target Company entered into an Exclusive
Management Consulting and Service Agreement (the “Service Agreement”) on March
19, 2019.

 

 

4.To ensure that the Pledgor and the Target Company perform all obligations,
representations, warranties and commitments under the Service Agreement
(including but not limited to pay service fees to the Pledgee in a timely
manner), the Pledgor takes all the Equity of the Target Company held by it as
pledge guarantee for all debts, obligations, representations, warranties and
commitments of the Target Company under the Service Agreement.



 

THEREFORE, the Pledgor and the Pledgee hereby agree to enter into this Contract
in accordance with the following terms and conditions.

 



 1

  



 

1 Definitions

 

Unless otherwise specified herein, the following terms shall have the meanings
as follows.

 



 

1.1“Pledgee Rights” refer to all contents set forth in Article 2 hereof.

 

 

 

 

1.2“Equity” refers to all the Equity legally held by the Pledgor in the Target
Company.

 

 

 

 

1.3“Pledged Property” refers to the Equity by the Pledgor to the Pledgee in
accordance with this Contract, and current and future profits, dividends and
bonus arising from the pledged Equity.

 

 

 

 

1.4“Secured Debt” refers to all debts, obligations, representations, warranties
and commitments of the Target Company to the Pledgee under the Service
Agreement, including service fees, interests, liquidated damages, compensations,
expenses for the realization of creditor’s rights, losses caused to the Pledgee
due to the default of the Target Company and all other expenses payable.

 

 

 

 

1.5 “Term of Pledge” refers to the period specified in Article 3 hereof.

 

 

 

 

1.6“Event of Default” refers to any circumstance set forth in Article 7 hereof.

 

 

 

 

1.7“Notice of Default” refers to a notice given in accordance with the Service
Agreement and this Contract informing of the Event of Default.



 

2 Pledgee Rights

 



 

2.1The Pledgor hereby pledges all Equity held by it in the Target Company to the
Pledgee as guarantee for the Target Company and the Pledgor to perform their
Secured Debt.

 

 

 

 

2.2Pledgee Rights refer to the rights enjoyed by the Pledgee to auction or sell
off the pledged Equity by the Pledgor and to receive compensation in priority
with the proceeds from the auction or sale of the Equity, the validity of the
pledge rights and all profits, dividends and bonuses generated by the Equity
during the term hereof.



 



 2

  



 

3 Scope of Pledge Guarantee

 

The scope of the pledge guarantee hereunder shall include all Secured Debts.

 

4 Term of Pledge

 



 

4.1The Equity pledge hereunder shall come into force from the date when it is
recorded in the register of shareholders of the Target Company and registered
with Administrative Department for Industry and Commerce. The validity term of
the pledge shall be the same as that of the Service Agreement (if the validity
term of the Service Agreement is renewed, the validity term of the pledge shall
be automatically extended accordingly).



  

 

4.1.1The Pledgor shall urge, and the Target Company shall record the pledge
condition of the Pledged Property on the register of shareholders of the Target
Company and issue the updated Equity contribution certificate which lists the
pledge condition of the Pledged Property within 3 working days after signing
hereof.

 

 

 

 

4.1.2If the items recorded in the pledge change and need to be changed in
accordance with laws, the Pledgor and the Pledgee shall make corresponding
changes within 15 days from the date of change of the recorded items.

 

 

 

 

4.1.3The Pledgor shall urge, and the Target Company shall complete the
registration procedures for the pledge of the Pledged Property in the
Administrative Department for Industry and Commerce within 30 working days after
the signing hereof.

 

 

 

 

4.1.4If special requirements or versions are needed for the contract upon the
registration of the pledge of Equity, the Pledgor shall unconditionally
cooperate with the signing of the contract in accordance with the requirements
of the local Administrative Department for Industry and Commerce. The terms and
principles of the contract shall be in full compliance with those hereof, except
where compulsory requirements are required by the local Administrative
Department for Industry and Commerce. In case of any inconsistency, this
Contract shall prevail.

 

 

 

 

4.2Within the term of the pledge, the Pledgee is entitled to dispose of the
Pledged Property in accordance with the provisions hereof.

 

5 Safekeeping of the Pledgee Rights Certificate

 

The Pledgor shall, within one week from the date of signing hereof, submit the
register of shareholders and the capital contribution certificate (if any) of
the Target Company to the Pledgee for safekeeping until the end of the Term of
Pledge specified herein.

 



 3

  



 

The Pledgee shall be entitled to receive all cash proceeds, including dividends
and bonus, and all non-cash proceeds arising out of the pledged Equity from the
date of signing hereof.

 

6 Representations and Warranties of the Pledgor

 



 

6.1The Pledgor is the legal owner of the pledged Equity, and has full right to
sign this Contract and perform its obligations hereunder. The execution,
delivery and performance hereof and any related agreements will not breach the
following items due to limitation and/or any act or event or any other reason:



 



 

6.1.1Any incorporation documents of the Target Company;

 

 

 

 

6.1.2 Any laws to be observed by the Pledgor and the Target Company;

 

 

 

 

6.1.3Any provisions and obligations in any contract, agreement, memorandum and
other written or oral documents signed and effective by the Pledgor and the
Target Company.



 



 

6.2Unless otherwise specified herein, to the extent permitted by the laws of
China, once the Pledgee exercises its rights in accordance with this Contract,
it shall not be subject to any interference from any other Party.

 

 

 

 

6.3Unless otherwise specified herein, to the extent permitted by the laws of
China, the Pledgee is entitled to dispose of or transfer the Pledgee Rights in
the manner specified herein, and the Pledgor shall cooperate unconditionally.

 

 

 

 

6.4Except for the Pledgee, the Pledgor has not set any other Pledgee Rights or
encumbrance on the Equity; the ownership of the pledged Equity is free from any
dispute and is not subject to any other legal procedures. It may be pledged and
transferred in accordance with applicable laws.

 

 

 

 

6.5During the term hereof, the Pledgor promises to the Pledgee that it will
strictly perform the following obligations, and as a shareholder of the Target
Company, the Pledgor will urge the Target Company to perform relevant
obligations:



 



 

6.5.1Except for transferring the Equity of the Target Company to the Pledgee or
the person designated by the Pledgee in accordance with the Exclusive Option
Contract, without the prior written consent of the Pledgee, the Pledgor shall
not directly or indirectly transfer the Equity of the target company in any way,
nor shall it establish or allow the existence of any pledge or other forms of
guarantee that may affect the rights and interests of the pledgee



 



 4

  



 



 

6.5.2If the Pledgee agrees to transfer the Equity of the Target Company to the
person designated by the Pledgee, it shall also transfer all its rights and
obligations hereunder to such transferee, and make its best efforts to urge and
require such transferee to unconditionally inherit and perform such rights and
obligations.

 

 

 

 

6.5.3 The Pledgor shall abide by and implement all laws and regulations on
pledge of rights. Upon receipt of the notice, instruction or recommendation
issued by relevant competent authority with respect to the Pledgee Rights, the
Pledgor shall, within five days, present such notice, instruction or
recommendation to the Pledgee and at the same time comply with the
implementation of such notice, instruction or recommendation, or raise
objections with respect to such matters as reasonably requested by the Pledgee
or with the consent of the Pledgee;

 

 

 

 

6.5.4Without prior written consent of the Pledgee, the Pledgor shall not
conduct, and will cause the Target Company not conduct any behavior that may
derogate, harm or otherwise damage the value of the pledged Equity or any rights
of the Pledgee hereunder, or any behavior that has a material impact on the
assets, business, and/or operations of the Target Company. Under no
circumstances shall the Pledgee be liable for the reduction of the value of the
pledged Equity. Neither the Pledgor nor the Target Company shall have any right
of recourse or claim against the pledgee in any form.

 

 

 

 

6.5.5The Pledgor shall inform the Pledgee of any events that come to its
knowledge and may affect the Equity or other rights of the Pledgor, change any
warranty or commitment of the Pledgor hereunder, and affect the performance of
the obligations of the Pledgor hereunder

 

 

 

 

6.5.6The Pledgor further undertakes that upon the signing hereof, if the Pledgee
agrees in writing that the Pledgor increases the capital or Equity of the Target
Company in advance, the increased capital or Equity will automatically become
part of the pledged Equity hereunder. The Pledgor and the Target Company are
obliged to make necessary modifications to the register of shareholders of the
target company and Equity contribution amount immediately after the completion
of relevant capital increase, and fulfill the pledge procedure specified in
Article 4.1.



  

 5

  

 

 

6.5.7 Subject to the provisions of relevant the laws of China and regulations,
the pledge of Equity hereunder is a continuous guarantee and shall remain fully
valid during the term hereof. Even if the Pledgor or the Target Company is
insolvent, liquidated, incapacitated or changes the nature of the enterprise, or
any capital offset or other event occurs between the Parties, the pledge of
Equity hereunder shall not be affected.

 

 

 

 

6.5.8 For the purpose of performance hereof, the Pledgee shall be entitled to
dispose of the pledged Equity in the manner agreed herein. When the Pledgee
exercises its rights in accordance with the terms hereof, it shall not be
interrupted or obstructed by the Pledgor or the Target Company, or its
successors, trustees or any other person.

 

 

 

 

6.5.9 The Pledgor agrees that during the term of validity hereunder, if
necessary, the Pledgee may require the Pledgor to sign any other agreement or
supplementary agreement with the pledgee or its appointed agent. The Pledgor
undertakes to immediately sign, specify and supplement the relevant content,
conditions and terms in compliance with the instructions of the Pledgee.

 

 

 

 

6.5.10 The Parties agree that during the term of validity hereunder, in case of
tax, accounting or other reasons, the Pledgee may require the Pledgor to
supplement and modify any conditions and terms hereof as directed by the
Pledgee, and the Pledgor shall immediately comply with such instructions.

 



 

6.6 The Pledgor warrants to the Pledgee that, for the benefit of the Pledgee,
the Pledgor will abide by and perform all the warranties, commitments,
representations and obligations hereunder and the Service Agreement. If the
Pledgor fails to perform or fully perform its warranties, commitments,
representations and obligations, the Pledgor shall indemnify the Pledgee for all
losses thus incurred.

 

 

 

 

6.7The Pledgor warrants to the Pledgee that it will sign and urge other Parties
who have an interest in the Pledgee Rights to sign all the certificates,
documents or agreements of rights required by the Pledgee in order to protect or
improve the guarantee of Secured Debts herein. The Pledgor shall take and urge
other interested Parties to take the action required by the Pledgee and
facilitate the exercise of the rights granted to the Pledgee hereunder.



 



 6

  



 



 

6.8 The Pledgor and the Target Company are fully aware of the content hereof,
and their signing and performance hereof is voluntary and out of the true
intention of the Parties. The Pledgor and the Target Company have taken all
necessary measures in accordance with the reasonable requirements of the
Pledgee. They have obtained all internal authorizations required for signing and
performing hereof, and signed all necessary documents to ensure that the pledge
of Equity hereunder is legal and effective;

 

 

 

 

6.9 As of the date hereof, there are no outstanding taxes and fees on the
Equity.



 

7 Event of Default

 



 

7.1The following events shall be deemed as Event of Defaults:



 



 

7.1.1Any breach by the Pledgor or the Target Company of any obligation under the
transaction documents, including but not limited to the failure of the Target
Company to pay in full the service fees or other charges payable under the
Service Agreement;

 

 

 

 

7.1.2The Pledgor violates the representations and warranties set forth in
Article 6 hereof or makes any false or misleading statements;

 

 

 

 

7.1.3 Except as agreed in Article 6.5.1 hereof, the Pledgor loses the pledged
Equity or transfers the pledged Equity without prior written consent of the
Pledgee;

 

 

 

 

7.1.4The Pledgor or the Target Company fails to comply with any other
obligations or any representations or warranties made by it herein or the
Service Agreement;

 

 

 

 

7.1.5The Pledgor violates any terms hereof;

 

 

 

 

7.1.6Any one or more obligations of the Pledgor or the Target Company hereunder
or the Service Agreement are deemed illegal or invalid;

 

 

 

 

7.1.7Any loan, guarantee, compensation, commitment or other debt repayment
liabilities of the Pledgor (1) are required to repay or perform in advance for
default; (2) become due but fail to be repaid or performed on schedule, which
makes the Pledgee believes that the ability of the Pledgor to perform its
obligations hereunder has been affected;



 



 7

  



 



 

7.1.8The Pledgee believes that the ability of the Pledgor to perform the
obligations hereunder has been affected due to adverse changes in the property
owned by the Pledgor;

 

 

 

 

7.1.9The Pledgor fails to repay general debts or other debts;

 

 

 

 

7.1.10This Contract becomes illegal or the Pledgor fails to continue the
performance of its obligations hereunder due to the issuance of relevant laws or
regulations;

 

 

 

 

7.1.11Any government’s consent, permission, approval or authorization that makes
this Contract enforceable, lawful or valid is withdrawn, terminated, invalidated
or materially modified;

 

 

 

 

7.1.12The successor or entrusted agent of the Pledgor can only perform part or
refuse to perform the obligations under the Service Agreement;

 

 

 

 

7.1.13Other circumstances under which the Pledgee is unable to exercise the
right to dispose of the Pledge Rights in accordance with relevant laws.



 



 

7.2 The Pledgor shall immediately notify the Pledgee in writing if it knows or
finds any of the matters mentioned in Article 7.1 or events that may lead the
occurrence of such matters.

 

 

 

 

7.3 Unless the Event of Default set forth in Article 7.1 has been satisfactorily
resolved to the satisfaction of the Pledgee, the Pledgee may send a written
Notice of Default to the Pledgee when or at any time after the occurrence of the
default by the Pledgor, requiring the Pledgor to immediately pay all the arrears
and other payables under the Service Agreement or exercise the Pledgee Rights in
accordance with Article 8 hereof.



 

8 Exercise of the Pledgee Rights

 



 

8.1The Pledgor shall not transfer the Equity without prior written consent of
the Pledgee before all service fees or other payments agreed in the Service
Agreement are paid off.

 

 

 

 

8.2The Pledgee shall give Notice of Default to the Pledgor when exercising the
Pledgee Rights.



 



 8

  



 



 

8.3Subject to the provisions of Article 7.3, the Pledgee may exercise the right
to dispose of the Pledgee Rights at the same time or at any time after giving
the Notice of Default in accordance with Article 7.3.

 

 

 

 

8.4The Pledgee is entitled, in accordance with legal procedures, to be
reimbursed in full or in part at the price of the Equity hereunder, or the price
of the auction or sale of the Equity, until the unpaid service fees and other
payables under the Service Agreement are fully compensated. To avoid any doubt,
the Pledgor shall bear or compensate for any liabilities or damages arising from
or caused by the Pledgor in the process of disposing the Equity.

 

 

 

 

8.5When the Pledgee exercises the Pledgee Rights in accordance with this
Contract, the Pledgor shall not set up obstacles and shall provide necessary
assistance to enable the Pledgee to realize its Pledgee Rights.



 

9 Transfer

 



 

9.1 The Pledgor shall not be entitled to grant or transfer its rights and
obligations hereunder unless prior written consent is obtained from the Pledgee.

 

 

 

 

9.2 This Contract shall be binding on the Pledgor and its successors and shall
be valid for the Pledgee and each successor and transferee.

 

 

 

 

9.3The Pledgee may at any time transfer all or part of its rights and
obligations under the service agreement to its designated persons (natural
person/legal person). In this case, the transferee shall enjoy and assume the
rights and obligations of the Pledgee hereunder, just as the transferee is a
Party hereof. When the Pledgee transfers the rights and obligations under the
Service Agreement, the Pledgor shall, at the request of the Pledgee, sign the
relevant agreement and/or documents on the transfer.

 

 

 

 

9.4 After the change of the Pledgee caused by the transfer, both Parties of the
new pledge shall sign a new pledge contract in which the terms and principles
are equivalent hereto, and go through the corresponding business registration
procedures.



 

10 Termination

 

This Contract shall be terminated upon the payment of all service fees under the
Service Agreement and the Target Company no longer assumes any obligation under
the Service Agreement. The Pledgee and the Pledgor shall reach a written
agreement on the termination hereof as soon as reasonably practicable and go
through the relevant procedures for the cancellation of the pledge of Equity.

 



 9

  



 

11 Handling Charges and Other Charges

 



 

11.1 All charges and actual expenses related hereto, including but not limited
to legal expenses, capital expenses and taxes, shall be borne by the Target
Company. If the relevant taxes and fees are paid by the Pledgor or the Pledgee
as specified by laws, the Target Company shall fully compensate the taxes and
fees paid by the Pledgor or the Pledgee.

 

 

 

 

11.2If the Target Company fails to pay any taxes and fees payable in accordance
with the provisions hereof, or for other reasons and such taxes and fees are
recourse by the Pledgee or the Pledgor in any way, the Target Company shall bear
all the expenses arising therefrom (Including but not limited to all kinds of
taxes, handling fees, management fees, legal fees, attorney fees and various
insurance premiums for handling the Pledgee Rights).



 

12 Force Majeure

 



 

12.1If the performance hereof is delayed or impeded due to any “force majeure
event”, the Party affected by the force majeure event shall not be held liable
for such delayed or impeded performance hereof. “Force majeure event” refers to
any event beyond the reasonable control of a Party and which, with the
reasonable attention of the affected Party, is still unavoidable, including but
not limited to, acts of government, natural forces, fire, explosion,
geographical change, storm, flood, earthquake, tide, lightning or war. However,
insufficient credit, capital or financing shall not be deemed to be beyond the
reasonable control of a Party. Affected by the event of force majeure, the Party
seeking to be exempted from the obligation under any provision hereof shall
notify the other Party of such exemption as soon as possible.

 

 

 

 

12.2The Party affected by the force majeure event shall not be held liable
hereunder. However, only on the condition that the affected Party makes all
reasonably practicable efforts to perform the Agreement, the Party seeking
exemption may obtain exemption from the fulfilment of such liability, and only
to the extent that the fulfilment is delayed or impeded. Once the cause of such
exemption is corrected and remedied, the Parties agree to make their best
efforts to resume performance hereunder.



 



 10

  



 

13 Dispute Settlement

 



 

13.1This Contract shall be governed by and construed in accordance with the laws
of China.

 

 

 

 

13.2 Any dispute arising from the interpretation and performance hereof shall be
first settled by the Parties through friendly consultation. If the Parties fail
to reach an agreement within 30 days after either Party sends a written notice
to the other Party requesting a negotiation, either Party may submit the dispute
to SCIA for arbitration in accordance with its current arbitration rules. The
place of arbitration shall be in Shenzhen and the language of arbitration shall
be Chinese. The arbitration award shall be final and binding upon both Parties.

 

 

 

 

13.3 Except for the matters in dispute, the Parties shall continue to perform
their respective obligations in good faith in accordance with the provisions
hereof.



 

14 Notices

 

Any notice or other communication given by either Party hereto shall be in
Chinese and be delivered personally, mailed or faxed to the following address of
the other Party or such other address of the other Party as may be notified from
time to time in accordance with the method of notice provided herein. The notice
shall be deemed to have been successfully served: (a) in case of a notice
delivered personally, on the day of delivery personally; (b) in case of a notice
sent by letter, the tenth day after the date posting (indicated on the postmark)
the registered airmail with postage prepaid or on the fourth day after delivery
to an internationally recognized courier service; (c) in case of a notice sent
by facsimile, the time indicated on the transmission confirmation of the
relevant documents.

 

The Pledgee: Shenzhen Qianhai Jinwanhong Holdings Ltd.

 

Address: Room 201, Building A, Qianwan First Road No.1, Qianhai Shenzhen-Hong
Kong Modern Service Industry Cooperation Zone, Shenzhen City

 



 11

  



 

Attention: Ho Chung Yu

 

Tel: 0755-83460127

 

Fax: __________________________________________

 

The Pledgor: Lu Shufeng

 

The Pledgor: Zhang Xiaoyang

 

15 Effectiveness

 



 

15.1This Contract shall take effect upon being signed and sealed by the
authorized representatives of both Parties. Any modification to, supplement or
change hereof shall be invalid unless it is made in writing.

 

 

 

 

15.2This Contract is made in Chinese and in quintuplicate, with each Party
holding one of them. The remaining two copies shall be filed with Administration
for Industry and Commerce. Each copy shall have the same legal effect.



 

(Remainder of this page is intentionally left blank)

 



 12

  



 

(This is the signing page of the Equity Pledge Contract, which has been signed
by the authorized representatives of each party on the date first written above)

 

Party A: Shenzhen Qianhai Jinwanhong Holdings Ltd.

 

Signature: _________________

 

Party B:

 



______________________

________________________

Lu Shufeng

Zhang Xiaoyang



 

March 13, 2019

 



 13



 